Citation Nr: 9910329	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the VA RO which denied an increase in a 
noncompensable rating for left ear hearing loss.  The veteran 
was scheduled for an RO hearing; however, it was canceled at 
his request.  


FINDINGS OF FACT

The veteran has level VIII hearing in his left ear.  Service 
connection is in effect for hearing loss only in that ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was inducted in January 1943 and served on active 
duty in the Army from February 1943 to January 1946.  A 
review of his service medical records shows that on entrance 
examination, his hearing was listed as normal.  A January 
1946 separation examination report notes bilateral otitis 
media; both ears had normal hearing by whispered voice 
testing.  

In a March 1946 rating decision, the RO, in pertinent part, 
granted service connection for bilateral otitis media.  

On VA examination in February 1948 the veteran's auditory 
canals were listed as normal, with no discharge.  
Audiological testing revealed left ear hearing impairment; 
the right ear had normal hearing.  The diagnosis was 
impairment of hearing, left, mixed type following exposure to 
artillery fire.  

In March 1948, the RO included left ear hearing loss as part 
of the veteran's service-connected ear condition, with a 
noncompensable evaluation.  

The veteran filed the current claim for an increased rating 
for left ear hearing loss in September 1996.  

A November 1996 VA audiological evaluation shows that the 
veteran had pure tone thresholds in the left ear of 45, 60, 
85, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The veteran had an average pure tone threshold 
of the left ear of 69.  He had 88 percent speech recognition 
in the left ear.  The examiner noted that the hearing 
impairment appeared sensorineural in origin.  

A December 1996 RO decision continued a 0 percent rating for 
service-connected left ear hearing loss.  (Otitis media was 
listed as a separate service-connected disability, also rated 
0 percent.)

A June 1997 private audiological evaluation shows bilateral 
hearing loss.  Test results were depicted in graph form and 
appear to show left ear pure tone decibel thresholds of 35, 
55, 75, and 85 at the respective frequencies of 1000, 2000, 
3000, and 4000 Hertz (for an average of 63); speech 
discrimination reportedly was 60 percent correct in the left 
ear.

An August 1998 VA audiological evaluation reveals pure tone 
thresholds of 55, 80, 90, and 95 decibels at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold for the left ear was 80.  Speech recognition was 54 
percent.  The diagnosis for the left ear was moderate to 
profound sensorineural hearing loss with reduced speech 
discrimination compared to the right.  

II.  Analysis

The veteran's claim for an increased (compensable) rating for 
left ear hearing loss is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear and the veteran does not have total 
deafness in both ears, the hearing acuity of the non-service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assigned where 
the hearing in the service-connected ear is at level X or XI.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 6100- 
6101.  

The results from the most recent VA audiometric study in 
August 1998 (average decibel threshold of 80 for the four 
frequencies, and 54 percent correct speech discrimination) 
correlate to auditory acuity numeric designation VIII in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Hearing in the 
non-service-connected right ear is considered normal for 
rating purposes and numeric designation I is assigned for 
that ear.  These numeric designations in combination 
correspond to a noncompensable rating for left ear hearing 
loss.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  The 
results of the 1996 and 1997 audiological evaluations would 
also correspond to noncompensable evaluations under 38 C.F.R. 
§ 4.85, Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that a compensable schedular rating is 
not warranted in this case.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an increased rating for left ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

An increased rating for left ear hearing loss is denied


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

